
	

115 HR 7206 IH: ESOP Business Act of 2018
U.S. House of Representatives
2018-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 7206
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2018
			Mr. Bucshon introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend titles 41 and 10 of the United States Code to establish certain procurement procedures
			 with respect to businesses wholly-owned through an ESOP, and for other
			 purposes.
	
	
 1.Short titleThis Act may be referred to as the ESOP Business Act of 2018. 2.FindingsCongress finds the following:
 (1)Businesses wholly-owned through an ESOP— (A)offer unique benefits to the United States and to customers of such businesses;
 (B)provide better retirement security, work culture, and wage growth for workers; and (C)reduce wealth inequality among managers and employees.
 (2)Current Federal contracting laws may inadvertently exclude businesses wholly-owned through an ESOP from key projects.
 (3)The growth of the number businesses wholly-owned through an ESOP benefits employees of such businesses.
 3.Sense of CongressIt is the sense of Congress that— (1)businesses wholly-owned through an ESOP are beneficial to the economy;
 (2)Congress should provide incentives for businesses to become businesses wholly-owned through an ESOP; and
 (3)businesses wholly-owned through an ESOP should be rewarded through the Federal contracting process for the benefits that such businesses provide.
			4.Full and open contract competition for businesses wholly-Owned through an ESOP
 (a)Full and open contract competitionSection 3301 of title 41, United States Code, is amended— (1)in subsection (a), by inserting in subsection (d) and before in sections 3303, 3304(a), and 3305; and
 (2)by adding at the end the following:  (d)Businesses wholly-Owned through an ESOPA business wholly-owned through an ESOP may submit a bid to an executive agency conducting a procurement for property or services under section 3303, 3304(a), or 3305.
						.
 (b)Use of noncompetitive proceduresSection 3304(b) of title 41, United States Code, is amended— (1)in paragraph (1), by striking or after procurement;;
 (2)in paragraph (2)(B), by striking the period and inserting ; or; and (3)by adding at the end the following:
					
 (3)a follow-on contract for a contract awarded to a business wholly-owned through an ESOP if the executive agency rates the performance of such business on the original contract as satisfactory or better in the Contractor Performance Assessment Reporting System (or a successor system)..
				(c)Definition of business wholly-Owned through an ESOP
 (1)Title 10Section 2302 of title 10, United States Code, is amended by adding at the end the following:  (10)The term business wholly-owned through an ESOP has the meaning given the term in section 117 of title 41..
 (2)Title 41Chapter 1 of title 41, United States Code, is amended by adding after section 116 the following new section:
					
 117.Business wholly-owned through an ESOPIn this subtitle, the term business wholly-owned through an ESOP means a business for which 100 percent of the outstanding stock is held through an employee stock ownership plan (as defined in section 4795(e)(7) of title 26)..
 (d)Pricing preferenceSection 2304 of title 10, United States Code, is amended by adding at the end the following:  (m)For a contract awarded pursuant to this section, the head of the agency may enter into a contract with a business wholly-owned through an ESOP using a price evaluation preference not in excess of 10 percent when evaluating an offer received from such a business.
					.
 (e)Inclusion in contract goalsSection 2323(a) of title 10, United States Code, is amended by adding at the end the following:  (4)For the purposes of this subsection, a business wholly-owned through an ESOP shall be considered a small business concern..
			
